DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 21, 2021 has been entered.

Claim Interpretation
The claims are no longer viewed as invoking interpretation under 35 USC 112(f) as the limitation “movement detection sensing device” has been amended to “movement detection sensor”, thus providing sufficient structure for the function such that interpretation under 35 USC 112(f) is no longer invoked.

Claim Objections
Claim 20 is objected to because of the following informalities:  
.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 7, 9, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, in line 18, the limitation “generate the ultrasound image” is recited.  However, in line 11 of claim 1, the limitation “to generate the ultrasound image” is further recited.  It is unclear as to whether the “generate the ultrasound image” in line 18 is referring to the same generated ultrasound image set forth in line 11, or referring to a different generated ultrasound image.  For examination purposes, Examiner assumes the latter.  
With regards to claim 1, in lines 21-22, the limitation “for each of a plurality of frames” is recited.  The scope of the claim is indefinite as it is unclear as what type of “frames” is being referred to (i.e. are the plurality of “frames” referring to a plurality of frames/images acquired by the ultrasound probe or referring to a different type of 
With regards to claim 20, in lines 2-3, the limitation “a plurality of frames” is recited.  It is unclear as to whether the limitation is referring to the same “plurality of frames” set forth in lines 21-22 of claim 1 or referring to a different “plurality of frames”.  For examination purposes, Examiner assumes the former.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7, 9 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson et al. (US 2008/0154123) (hereinafter “Jackson ‘123”).
Regarding claim 1, Jackson ‘123 discloses an ultrasound diagnostic apparatus (medical diagnostic ultrasound imaging system 10, fig. 1, paragraph [0017]) comprising: 

a transmission circuit (12, “transmit beamformer” [0027]) configured to transmit an ultrasound beam toward a subject from the ultrasound probe (“the ultrasound imaging system 18 includes a transmit beamformer… The ultrasound imaging system 18 connects with the transducer 12, such as through a releasable connector. Transmit signals are generated and provided to the transducer 12” [0027]); 
a reception circuit (“receive beamformer” [0027]) configured to generate reception data on the basis of signals output from the ultrasound probe (“Transmit signals are generated and provided to the transducer 12. Responsive electrical signals are received from the transducer 12 and processed by the ultrasound imaging system 18. The ultrasound imaging system 18 causes a scan of an internal region of a patient with the transducer 12 and generates an image of the region as a function of the scanning” [0027]); 
a movement detection sensor (location device 14, fig. 1 [0020]-[0023], referring to the location device being a gravity sensor, an accelerometer or gyroscope) that is attached to the ultrasound probe (“transducer 12 includes the location device 14. The location device 14 is in or on the ultrasound transducer 12. For example, the location device 14 is mounted on, placed within, or formed as part of the housing of the transducer 12” [0020]) and detects a movement of the ultrasound probe to output the movement as a detection signal (“location device 14 is a sensor or sensed object. For example, the location device 14 includes coils of a magnetic position sensor” [0021] and “By sequencing transmission through remote transmitter coils and measuring signals on each of the sensors coils, the location and orientation of the sensor coil is determined. 
a processor (processor 20, fig. 1) configured to
image the subject on the basis of the reception data generated by the reception circuit to generate an ultrasound image (“Responsive electrical signals are received from the transducer 12 and processed by the ultrasound imaging system 18. The ultrasound imaging system 18 causes a scan of an internal region of a patient with the transducer 12 and generates an image of the region as a function of the scanning” [0027], wherein “the processor 20 is a system controller of the ultrasound imaging system 18” [0029]), 
to perform image analysis (“image processing”) using the generated ultrasound image (described in [0032]-[0033], referring to performing image processing, or other analysis, to identify a heart view), 
to calculate a movement amount (i.e. the relative position of the transducer with the previous position is determined as the transducer is moved, where such a change in position as the transducer is moved represents a “movement amount”) in a plurality of directions (i.e. multiples images are acquired, wherein each image would be associated with a change in direction and therefore, since a movement amount is calculated every time an image is acquired, the movement amount is calculated in a plurality of directions (i.e. plurality of directions associated with the plurality of images)) of the ultrasound probe in a case where an imaging inspection portion that is currently being imaged among a plurality of inspection portions of the subject is inspected (paragraph [0032], referring to “For example, the user positions the transducer 12 to scan one heart view. the anatomy is determined from the..position and orientation of the transducer relative to a previous position and a model of relative locations of the anatomy with the known anatomical location or view.  For example, an A4C view of heart anatomy is imaged…The change in position of the transducer…is detected.  The model indicates rotation of…range of values from the A4C view as being an A2C view, identifying the anatomy…”; paragraphs [0044], [0050]-[0051]-[0053], referring to a plurality of frames (i.e. “sequence of images”) being acquired which are associated with a plurality of directions, wherein relative position or orientation information (i.e. change in position which is the “movement amount”) is determined for each view/image);
using the detection signal output from the movement sensing device (wherein “position, orientation, or position and orientation of the transducer 12 at a given time are provided using the location device 14. The information is an absolute or relative position” [0030]), 
to discriminate the imaging inspection portion (“identifies this one heart view” [0032] and “subsequent anatomy” identification [0032]) on the basis of a result of the image analysis and the movement amount of the ultrasound probe (paragraph [0032], “the previous position of the transducer 12 associated with known anatomy, view, or location relative to the patient is used without predetermined location. For example, the user positions the transducer 12 to scan one heart view. User entry, protocol, image the anatomy of the region is determined with an image interpretation algorithm. The position, orientation, position and orientation of the transducer, the additional position information, and information derived from image data are variables used by the image interpretation algorithm to determine anatomy..To improve the robustness of image interpretation, additional information provided by a position/orientation sensor…is input.  Image recognition software is utilized to identify and/or interpret an ultrasound image”, paragraph [0039], referring to anatomical structure represented by an ultrasound image is identified as a function of position, orientation, or position and orientation and wherein the automatic view identification algorithm also determines the structure based, at least in part, on image data; Figure 3, wherein step (46) of determining the anatomy uses information from step (40; sensing transducer position or additional position information) and from step (44; scanning and generating image)),
to set (i.e. optimizing/determining) an imaging condition (“operating parameters of the ultrasound system” [0049], condition (i.e. which images to combine) for forming a combined image) corresponding to the discriminated imaging inspection portion (paragraphs [0032], [0049], i.e. result of the image interpretation/recognition is a discrimination/determination of the anatomy), and to generate the ultrasound image in accordance with the set imaging condition (i.e. implicit that optimized operating parameters of an ultrasound system and/or initiating a measurement of clinical the anatomy of the region is determined with an image interpretation algorithm. The position, orientation, position and orientation of the transducer, the additional position information, and information derived from image data are variables used by the image interpretation algorithm to determine anatomy..To improve the robustness of image interpretation, additional information provided by a position/orientation sensor…is input.  Image recognition software is utilized to identify and/or interpret an ultrasound image.  Image interpretation helps optimize the operating parameters of an ultrasound system or initiate a measurement of clinical parameters”; paragraph [0055] further sets forth “…a calculation is performed as a function of anatomy.  For example, multiple apical cardiac views, each with a different but measured and known rotation angle, are combined….The anatomy information indicates which images to combine for best representing the heart”), paragraph [0027], wherein the ultrasound system uses the operating parameters to produce ultrasound images);
wherein the processor is further configured to calculate the movement amount using the detection signal that is output from the movement detection sensor for each of a plurality of frames (paragraph [0044], referring to “…a sequence of images representing the same or different regions are obtained”; paragraphs [0050]-[0053], referring to acquiring various standard views, which are accessed from different positions and orientations of the transducer with respect to the patient’s body and wherein the position information allows identifying groups of images unambiguously or 
Regarding claim 3, Jackson ‘123 further discloses the processor performs the image analysis using the ultrasound image to calculate a feature amount of the ultrasound image (“the processor 20 applies an image interpretation algorithm. The image interpretation algorithm uses information derived from the image, such as features identified from image data, to indicate anatomy…” [0036]), and integrates the feature amount and the position of the ultrasound probe to discriminate the imaging inspection portion (continued from above: “…In addition to the image-based information, the position, orientation, or position and orientation of the transducer may be used to identify the anatomy. In one embodiment, the position information is a variable, such as an image feature, in the image interpretation algorithm. The variables are processed to identify the anatomy represented in the image” [0036] and “the image features and position information are used together to discriminate between two views instead of or in addition to the hierarchal approach” [0051]).
Regarding claim 7, Jackson ‘123 discloses a movement amount (i.e. change in position) reference value memory in which a plurality of movement amount (i.e. change in position) reference values corresponding to the plurality of inspection portions of the subject and relating to the movement amount are stored in advance (“The relative position information of the transducer 12 to the reference sensor 16 indicates a location 
Regarding claim 9, Jackson ‘123 discloses a movement amount (i.e. change in position) reference value memory in which a plurality of movement amount (i.e. change in position) reference values corresponding to the plurality of inspection portions of the subject and relating to the movement amount are stored in advance (“The relative 
Regarding claim 18, Jackson ‘123 further discloses the movement detection sensing device is formed by an acceleration sensor, a gyro sensor, a magnetic sensor, or a GPS sensor (“the location device 14 includes coils of a magnetic position sensor” .

Allowable Subject Matter
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest calculating a change in pitch angle between [the] plurality of frames, calculate a total value of an absolute value of the change in pitch angle between the plurality of frames, and determine the movement amount based on the total value of the [absolute value of the] change in pitch angle [wherein such a determined movement amount is used to discriminate the imaging inspection portion as set forth in claim 1], in combination with the other claimed elements.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 7, 9, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 6, 8, and 20 of copending Application No. 16/293,128 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims only differ in some language, for example “movement amount” of the present application corresponds to “movement direction and a movement distance” in the reference application, “imaging inspection portion” of the present application corresponds to “first inspection portion” and “second inspection portion” in the reference application, and “feature amount” of the present application corresponds to “narrowed-down inspection portions” in the reference application.
Regarding claim 1, reference claim 20 recites all of its limitations. 
Regarding claim 3, reference claim 3 recites all of its limitations.
Regarding claim 7, reference claims 14 and 21 recites all of its limitations.
Regarding claim 9, reference claims 14 and 21 recites all of its limitations.
Regarding claim 18, reference claim 18 recites all of its limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed October 12, 2021 have been fully considered but they are not persuasive. 
Examiner first notes that, after further review of the references, Jackson’123 is viewed as anticipating claim 1 as Jackson’123 does appear to disclose calculating a 
With regards to Jackson’123, Applicant argues that Jackson’123 does not teach or suggest calculating the movement amount using the detection that is output from the movement detection sensor for each of a plurality of frames.  
Examiner respectfully disagrees and points to paragraph [0032] of Jackson’123, which sets forth “The relative position of the transducer 12 during use to at least one predetermined location is used to determine the anatomy...For example, the user positions the transducer 12 to scan one heart view..image processing, or other analysis identifies this one heart view.  As the transducer is moved, subsequent anatomy may be identified by the relative position with the previous position and a model associating the known information to the relative position.  Other sources of additional information to indicate anatomy relative to a current positon may be used”.  Paragraphs [0047]-[0048] of Jackson’123 further sets forth “…the anatomy is determined from the..position and orientation of the transducer relative to a previous position and a model of relative locations of the anatomy with the known anatomical location or view.  For example, an A4C view of heart anatomy is imaged…The change in position of the transducer…is detected.  The model indicates rotation of…range of values from the A4C view as being an A2C view, identifying the anatomy…”.  Jackson’123 therefore does disclose calculating the movement amount (i.e. the relative position of the transducer with the previous position is determined as the transducer is moved, wherein such a change in position as the transducer is moved represents a “movement amount”) of the ultrasound probe (12) during inspection of one imaging inspection portion (i.e. heart view). Further, sequence of images representing the same or different regions are obtained” and paragraphs [0050]-[0053] refer to acquiring various standard views, which are accessed from different positions and orientations of the transducer with respect to the patient’s body and wherein the position information allows identifying groups of images unambiguously or less ambiguously.  Therefore Jackson’123 does disclose that a plurality of frames are acquired which are associated with different directions (i.e. different positions/orientations), and wherein the movement amount (i.e. change in position) using the detection signal is calculated for each acquired frame (i.e. “plurality of frames”).  In particular, paragraph [0053] of Jackson’123 refers to relative position or orientation information (i.e. change in position which is the “movement amount”) being determined for each view/image.  
Applicant further argues that Jackson’123 does not describe determining the imaging inspection portion based on a movement amount of the ultrasound probe which is calculated using the detection signal that is output from the movement detection sensor for each of a plurality of frames.  Applicant further argues that Jackson’123 does not describe identifying the anatomy based on a movement amount of the transducer.  
Examiner respectfully disagrees and refers Applicant to the above discussion with regards to the teachings in paragraphs [0032] and [0047]-[0048] of Jackson’123, in particular to paragraphs [0047]-[0048] of Jackson’123 which sets forth “…the anatomy is determined from the..position and orientation of the transducer relative to a previous position and a model of relative locations of the anatomy with the known anatomical location or view.  For example, an A4C view of heart anatomy is imaged…The change in position of the transducer…is detected.  The model indicates rotation of…range of identifying the anatomy…”.  Jackson’123 therefore does teach determining/discriminating (i.e. “identifying the anatomy”) the imaging inspection portion based on a movement amount (i.e. relative position/change in position) of the ultrasound probe which is calculated using the detection signal that is output from the movement detection sensor for each of a plurality of frames, as is further discussed above.
Applicant further argues that the rejection relies on impermissible hindsight based on Applicant’s specification as it is impermissible to use the claimed invention as an instruction manual/template to piece together the teachings of the prior art so that the claimed invention is rendered obvious.
Examiner notes that this hindsight rejection appears to be referring to the previous U.S.C. 103 obviousness rejection relying upon Jackson’123 in view of Jackson’488.  However, as stated above, Jackson’488 has been removed from the rejection and claim 1 is viewed as being anticipated by Jackson’123.  The hindsight argument is therefore considered moot.  
Claims 1, 3, 7, 9 and 18 therefore remain rejected under Jackson’123.  
With regards to claim 20, as set forth above, the claim is rejected under 35 USC 112(b) but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793